Citation Nr: 1121477	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  06-29 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension with cardiomegaly.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to September 1986 and from February 2003 to October 2004.



This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the claim for service connection for hypertension with cardiomegaly.  

In October 2009, the Board remanded this claim for additional development.  The Appeals Management Center (AMC) continued the denial for the Veteran's claim for service connection for hypertension with cardiomegaly, as reflected in an April 2011 supplemental statement of the case.

Because the Board's October 2009 remand directives have not been completed, and because the obtained VA medical opinion is not sufficient to adjudicate this claim, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  Stegall v. West, 11 Vet. App. 268 (1998).

VA will notify the appellant if further action is required.


REMAND

This matter is remanded because (1) although the Veteran underwent a June 2010 VA examination as directed by the Board in October 2009, the bases of the examiner's opinion is unclear, and; (2) the examiner's report is not sufficient to comply with the provisions of 38 C.F.R. § 4.22.

The basis of the examiner's opinion is unclear, because without comment, she reported the Veteran's account that the Veteran had been diagnosed with hypertension while serving on active military duty in 1981.  While not determinative towards a denial of the claim, all medical records in the file indicate that the Veteran was diagnosed with the disorder in 1999, approximately 13 years after her first term of service from August 1981 to September 1986; and approximately four years prior to her beginning her second period of active service from February 2003 to October 2004.
Reiterating, the timing of the diagnosis is not determinative of the merits of the appeal.  Firstly, as a presumptive disorder under 38 C.F.R. §§ 3.309(a), the provisions of 38 C.F.R. § 3.307(c) are applicable.  In part, it provides that:

"[N]o presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period. This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis. Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree. 

38 C.F.R. § 3.307(c) (Italics added). .   

Thus, the issue for resolution by both medical opinion and factual review of the evidence is whether the Veteran had the onset of hypertension or may her hypertension be traced to her first period of service, given the Veteran's blood pressure readings during her first period of service, and not solely on the basis of her subjective report.  The Veteran may present a competent account of her symptoms, and may also allege that she was diagnosed.  However, her competent account must be evaluated for its credibility by the RO/AMC - if found not credible or otherwise factually inaccurate such that the claim remains denied, ultimately by the Board.  

Secondly, if it is found that the Veteran did not incur hypertension during or as a result of her first period of service, under the law she may nonetheless obtain service connection for its incurrence during the second period of service; or, if the disorder is found to have been preexisting her second period, the disorder may be service connected for the degree that it was aggravated by the period of time from February 2003 to October 2004.  

For these reasons, the June 2010 VA examiner's report does not contain sufficient detail to make a determination on the claim, as it does not take into account the whole recorded history within the claims file.  Therefore, the report must be returned to the examiner for corrective action.  See 38 C.F.R. § 4.2 (if the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

When a disability has been aggravated during the course of service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into the active service or it is determined upon the evidence of record to have existed at that time. 38 C.F.R. § 4.22 (2010). In all cases of this character, the disability existing at the time of entrance to active service must be deducted from the present degree of disability, in terms of the ratings schedule. Id.

The Board has not reviewed the merits of the aggravation issue.  However, it appears that she had hypertension when she reentered active duty in February 2003.  On remand, if it is found that the Veteran did not incur hypertension during or as a result of her first period of service, but that hypertension was present prior to her second period of service, the RO/AMC must adjudicate the aggravation issue in accordance with 38 C.F.R. § 4.22.  
 
The service treatment records for the Veteran's first period of active service, from August 1981 to September 1986, appear to remain incomplete.  In this circumstance, missing service treatment records do not obviate the need for the Veteran to present medical evidence of a current disability and of nexus evidence supporting her claim by suggesting a correlation between her claimed disability and her first period of active military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, missing service treatment records do not lower the threshold for an allowance of a claim.  There is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  See also Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  

Factual Review

The Board has not reviewed the merits of the appeal.  Both the medical examiner and the RO/AMC adjudicators must review all evidence of record.  While the following summary of the record does not relieve the examiner and the adjudicator of the responsibility to review the record, the Board notes that in a July 2005 notice of disagreement, she reported she was diagnosed with hypertension in 1999, during a period of inactive duty, and her blood pressure was aggravated after she returned to active duty, during her second period of active duty, from February 2003 to October 2004.

Such service treatment records for the Veteran's first period of active service from August 1981 to September 1986 that are available reveal no complaints, treatment, or diagnoses pertaining to hypertension or elevated blood pressure.  An August 1981 enlistment examination noted normal clinical evaluation of the endocrine system.  Her blood pressure was recorded as 130 (systolic)/86 (diastolic), which does not meet the definition of hypertension defined above.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).  

Post-service private treatment records from August 1998 to June 2005 signed by June R. Tunstall, M.D., reflect the following blood pressure readings:

Date					Systolic/Diastolic
August 12, 1998			140/98
September 2, 1998			136/92 (left); 128/88 (right)
March 22, 1999			128/90
April 2, 1999				130/80
April 30, 1999			138/90
August 30, 1999			124/94 (left); 126/80 (right)
August 31, 1999			128/88
September 1, 1999			138/92
September 13, 1999			128/94
September 27, 1999			122/96 (left); 122/94 (right)
September 28, 1999			112/84
September 29, 1999			128/94
October 11, 1999			128/84

Dr. Tunstall diagnosed hypertension in a note dated September 29, 1999, approximately 13 years after the Veteran's discharge from her first period of active duty service.  

The Veteran had a second period of active service from February 2003 to October 2004.  Service treatment records from this period of service include an April 2004 five-day blood pressure check report which revealed the following blood pressure readings:

      Right Arm				Left Arm	
      155/103				170/106
      150/100				147/107
      159/91				139/85
      149/93				146/95	
Average: 	153/97				150/98


In a May 2004 internal medicine consultation report, the Veteran reported a three year history of hypertension (or, beginning around 2001, approximately 15 years after discharge from her first period of active duty service).  She described a family history of hypertension, including her mother's death due to complications of hypertension, one brother with hypertension, one sister with hypertension, and two children with hypertension.  Her blood pressure reading was recorded as 157/100.

In a June 2004 report of medical examination, the Veteran's blood pressure reading was recorded as 152/102.  She complained of defective vision and headaches.  The diagnosis was hypertension with left ventricular hypertrophy.  

A June 2004 radiologic examination report revealed a prominent left chest ventricle with mild cardiomegaly.  However, a June 2004 electrocardiogram (EKG) showed marked sinus bradycardia, but an otherwise normal EKG.

In June 2004, the Veteran reported she had been treated for hypertension for the past three years (or, beginning around 2001, approximately 15 years after discharge from her first period of active duty service) documented in a Medical Evaluation Board narrative summary for the evaluation of bilateral foot pain.  A diagnosis of essential hypertension with mild cardiomegaly revealed on a chest radiograph was included in the Board's findings.

During a December 2004 VA QTC examination, the Veteran indicated she was told she had an enlarged heart after she was evaluated for hypertension and had a chest X-ray in April 2003.  She denied any cardiac symptoms.  She reported she was originally diagnosed with hypertension in 1999 and started medication at that time.  Her blood pressure was recorded as 142/92 while sitting, 140/90 while lying, and 140/92 while standing.  The diagnoses included cardiomegaly by X-ray only with no functional sequela, and hypertension that was well-controlled with medication.  




During a June 2010 VA hypertension examination, the Veteran's blood pressure was recorded as 160/110, 160/110, and 162/108.  The diagnosis was cardiomegaly.  

The examiner also opined that the Veteran's hypertension was worsened by her second period of active service from 2003 to 2004.  She specifically stated, "It is this examiner's opinion that [the Veteran's hypertension] was at least as likely as not exacerbated by her second term of active service."  The examiner noted that the Veteran had difficulty controlling her hypertension and felt the high elevations at Fort Carson (with a reported altitude of 6000 feet) exacerbated her hypertension due to decreased oxygen saturation.  However, the examiner did not report the degree of aggravation of any hypertension which pre-existed the Veteran's second period of service.

In a September 2005 statement, the Veteran stated that her Medical Board physical showed she had an enlarged heart in April 2003 and June 2004, and that she was treated for high blood pressure.  She related that she had migraine headaches which continued after she was discharged from active duty, and she was told by a doctor that her blood pressure was the cause of her headaches and blurred vision.  She reported that her blood pressure was continuously high and had worsened along with her enlarged heart and chest pains and tightness.

Accordingly, the case is REMANDED for the following action:

1.  Because the claim of service connection for hypertension and cardiomegaly remains pending, the RO/AMC must ascertain if the Veteran has any additional service treatment, medical treatment, or lay evidence that is not currently evidenced by the record. The Veteran must be provided with authorizations for release of such information and the RO/AMC must undertake necessary action to obtain any identified and existing records.  




2.  Upon the Veteran's response or after a reasonable amount of time, the RO/AMC must return the claims file and a copy of this remand to the June 2010 VA examiner for a medical opinion.  If the examiner is unavailable, the RO/AMC must schedule the Veteran for a VA examination by another clinician with appropriate expertise.

The purpose of the opinion is to provide an opinion with sufficient findings that account for the entire recorded history associated with the claims file.

The following considerations will govern the examination:

(a)  The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner, or if the June 2010 examiner is no longer available, an appropriately qualified health care provider.  The examiner must also acknowledge review of the above-noted factual summary, and acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b)  If deemed appropriate by the examiner, the Veteran may be scheduled for further medical examinations.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c)  The June 2010 VA examiner, or other appropriate health care provider, must respond to the following inquiries:

(i)  Given the Veteran's documented blood pressure readings during and after her first period of service ending in September 1986, is there any symptomatology or other medical evidence shown within one year of service, or subsequently which in retrospect may be identified and evaluated as manifestation of hypertension - e.g., is there evidence of incipient hypertension?  If so, the examiner must state such evidence and the basis for the medical opinion.  

(ii) If the Veteran is not deemed to have had hypertension either during her first period of service from September 1981 to September 1986; and the onset of hypertension may not be otherwise traced to that period, was the Veteran's hypertension aggravated (i.e., worsened) during her second period of active duty from February 2003 to October 2004; and if so, to what extent.  

(iii)  If it is found to have had hypertension either during or as a result of her first period of service; or hypertension that was aggravated during her second period of service, was the Veteran's cardiomegaly caused or aggravated by such hypertension?

(d)  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

3.  The RO/AMC must readjudicate the issue on appeal.  The RO/AMC's attention is called to the provisions of 38 C.F.R. §§ 3.307(c) and 4.22.  If the benefit sought remains denied, the Veteran and her representative must be provided a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is her responsibility to report for any examination and to cooperate in the development of the claim.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


